DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

          POMPANO AUTOMOTIVE ASSOCIATES LLC d/b/a
             CHRYSLER JEEP OF NORTH BROWARD,
                         Appellant,

                                     v.

                            JASON HORGAN,
                               Appellee.

                               No. 4D19-3597

                            [August 12, 2020]

   Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Carol-Lisa Phillips, Judge; L.T. Case
No. CACE 14-13212.

   Kenneth L. Paretti of Quinton & Paretti, P.A., Miami, for appellant.

   Michael T. Ross of Law Office of Michael T. Ross, P.A., Hollywood, and
Lourdes E. Ferrer of Ferrer Law Group, PLLC, Weston, for appellee.

PER CURIAM.

    We affirm without prejudice to Appellant enforcing the outstanding
sanctions order for discovery violations before the trial court and seeking
further sanctions for the prejudice caused by Appellee’s delay in moving
to “reopen” the case.

   Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.